DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-7, 16, 17, and 20 are elected with traverse. Claims 1-4, 8-15, and 18-19 are canceled.  Applicant timely traversed the restriction (election) requirement in the reply filed on April 1, 2021.
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 is recited to depend from itself (Claim 17). For the purposes of Examination, it will be assumed that Claim 17 intends to claim dependency from Claim 16.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hendricks (US 2008/0103475).
Regarding Claim 5, Hendricks discloses infant milk dual-delivery device to transform an infant feeding bottle (12) to an alternate nipple feeding and gavage feeding apparatus as shown in Figure 10. The device comprises a nipple receiving component (14b) positioned to allow a nipple (90) to be removably connected to the infant milk dual-delivery device so as to facilitate nipple feeding. Hendricks also discloses a gavage milk delivery component (92), the gavage milk delivery component including a frustoconical portion, an elongate tube portion connected to and extending outwardly and distally from the frustoconical portion, the elongate tube portion being positioned to connect with an enteral feeding tube (82) when positioned adjacent thereto so as to facilitate gavage feeding. Hendricks also discloses a retaining ring (at 14b) to secure a base of the gavage milk delivery component to a top portion of the infant feeding bottle. 
Hendricks does not explicitly disclose the nipple being removable from the top portion of the infant feeding bottle so as to allow attachment of the retaining ring to the infant feeding bottle.
Hendricks does disclose the nipple (90) may comprise a typical flexible nipple used in baby bottles. A person having ordinary skill in the art before the effective filing date of the claimed invention would recognize and find obvious that such typical flexible nipples are configured to be retained by the cap/retaining ring (14b) and allow the nipple to be removed. In other words, the cap (14b) disclosed to be screw-threaded attached to threaded opening (18) in Hendricks would allow for a removable connection with the nipple as is commonly practiced with flexible nipple feeding bottles. In common feeding bottles, an apertured threaded cap is used to compress the nipple against the bottleneck rim to secure the nipple in position. By unscrewing the apertured threaded cap, the nipple may be removed. 
 Regarding Claim 6, Hendricks discloses the gavage milk delivery component and the nipple receiving component are positioned in a branched configuration, and wherein positioning the infant milk dual-delivery device in a first position enables nipple feeding via the nipple and positioning the infant milk dual-delivery device in a second position enables gavage feeding via the gavage milk delivery component (Paragraphs 0052-53).
Regarding Claim 16, a person having ordinary skill in the art would recognize as obvious a method for using the device in Hendricks comprising: removing a nipple from a top portion of an infant feeding bottle, the nipple being removable from the top portion of the infant feeding bottle so as to allow attachment of an infant milk dual-delivery device to the top portion of the infant feeding bottle; attaching the infant milk dual-delivery device to the top portion of the infant feeding bottle, the infant milk dual-delivery device including: a gavage milk delivery component, the gavage milk delivery . 
Claims 7, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendricks (US 2008/0103475) as applied to claims 6 and 16 above, and further in view of Walker (US 5443453).
Regarding Claim 7, Hendricks discloses an infant dual-delivery device as discussed above. Hendricks does not disclose a flow closure component, the flow closure component positioned so as to divide a milk flow path from the infant feeding bottle into a first channel and a second channel, the first channel comprising the milk flow path from the infant feeding bottle to the nipple, and the second channel comprising the milk flow path from the infant feeding bottle to the gavage milk delivery component, wherein the first channel facilitates nipple feeding and the second channel facilitates 
Walker discloses a flow closure component for enteral/gavage feeding positioned to divide a fluid path (from 14) into a first channel (15) and a second channel (16). Walker discloses a controller positioned to transition the flow closure component (12) between a two positions to select a desired flow path. Hendricks and Walker are analogous inventions in the art of enteral or gavage fluid dispensers. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dual delivery system of Hendricks with the flow closure component and controller of Walker to prevent premature free flow of fluid out of the container (Col. 2 Lines 35-46) and selectively control which outlet the fluid may be dispensed from.  
Regarding Claims 17 and 20, a person having ordinary skill in the art would be capable of utilizing the invention of Hendricks in view of Walker including positioning the flow closure component to select a desired fluid path as discussed in Walker and utilizing the gavage feeder as disclosed in Hendricks to alternatively be used as a nipple feeder or a gavage feeder. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736